Citation Nr: 1721645	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  10-40 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

Entitlement to an initial disability rating greater than 30 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1969 to November 1970.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System have been reviewed, including the transcript of the March 2017 Board hearing before the undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  Prior to July 18, 2013, the Veteran's service-connected PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms including flattened effect; persistent irritability; chronic sleep impairment and nightmares; suspiciousness; intrusive memories or flashbacks; difficulty in understanding complex commands; mild memory loss, such as memory loss of the names of fellow soldiers during service; disturbances of motivation and mood; depressed mood; weekly angry outbursts without violence; difficulty in establishing and maintaining effective work and social relationships; and, difficulty adapting to stressful circumstances; it is not manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  

2.  From July 18, 2013, the Veteran's service-connected PTSD is manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms including suidical ideation with plan; persistent irritability; chronic sleep impairment and nightmares; suspiciousness; intrusive memories or flashbacks; depressed mood; near-continuous depression affecting the ability to function independently, appropriately and effectively; difficulty in adapting to stressful circumstances (including work or a work-like setting); difficulty in establishing and maintaining effective work and social relationships; and, neglect of personal appearance and hygiene; it has not been manifested by total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  Prior to July 18, 2013, the criteria for an increased initial disability rating of 50 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).

2.  From July 18, 2013, the criteria for an increased disability rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. §§ 3.159, 3.326 (2015).  Because entitlement to service connection for PTSD has been granted and an effective date and initial rating have been assigned, the purpose for serving notice has been fulfilled and further VCAA notice as to the increased rating claim is unnecessary.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, records pertaining to the Veteran's claim for disability benefits from the Social Security Administration (SSA), and lay statements have been associated with the record.  Additionally, during the appeal period, the Veteran was afforded VA examinations in July 2009, December 2012, and June 2016.  The examiners each conducted examinations and provided sufficient information regarding the Veteran's psychological manifestations such that the Board can render an informed determination.  The Board acknowledges that the Veteran has argued that the June 2016 VA examiner failed to indicate symptoms on the report that the Veteran had told him during the examination.  However, at the March 2017 Board hearing, the Veteran testified specifically as to the nature and severity of the symptoms that were not indicated in the June 2016 VA examination report.  Given this testimony, the Board finds that to the extent that the June 2016 VA examination report did not include some of the Veteran's PTSD symptoms, this is harmless error and does not prejudice the Veteran, as the Veteran has competently and credibly testified as to his symptoms in June 2016 such that the Board can render and informed decision for rating purposes based on the evidence of record.  The examinations, when considered in conjunction with the other evidence of record, are adequate for rating purposes, and the Board can proceed with a decision on the merits without prejudice to the Veteran.  

Rating Principles

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  For the reasons discussed below, the Board finds that staged ratings are warranted based on the facts found in this case. 

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

PTSD

The Veteran's service-connected PTSD is rated as 30 percent disabling for the entire appeal period under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (PTSD).  The Veteran contends that this rating does not accurately depict the severity of his condition.  The Board notes that any psychiatric disorder is rated under the General Rating Formula for Mental Disorders, and the criteria under this formula shall be considered no matter what diagnostic code is assigned.  Here, because DC 9411 contemplates the Veteran's diagnosis of PTSD and his psychiatric symptoms, the Board concludes that the Veteran is appropriately rated under DC 9411.

A 30 percent rating is warranted for for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened effect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name. 

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

A Global Assessment of Functioning (GAF) score can indicate the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  However, disability ratings are not assigned based solely on GAF scores.  See 38 C.F.R. § 4.130.  

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

The Veteran's PTSD is currently rated under DC 9411.  The Board acknowledges that the Veteran has also been diagnosed with depressive disorder during the appeal period, as shown in the December 2012 VA examination.  Because the December 2012 VA examiner opined that it is not possible to differentiate what symptoms are attributed to the diagnosis of PTSD and depressive disorder, the Board will consider all of the Veteran's psychiatric symptoms in rendering an evaluation for PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

The Veteran is competent to report his symptoms, and the Board finds that the Veteran's reports as to his symptoms are credible.  For the reasons discussed below, the Board finds that the evidence shows that the Veteran's symptoms worsened after the date of the Veteran's wife's death, July 18, 2013, and that therefore the staged ratings discussed below are warranted. 

Prior to July 18, 2013, the evidence shows that the Veteran's service-connected PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms including flattened effect; persistent irritability; chronic sleep impairment and nightmares; suspiciousness intrusive memories or flashbacks; difficulty in understanding complex commands; mild memory loss, such as memory loss of the names of fellow soldiers during service; disturbances of motivation and mood; depressed mood; weekly angry outbursts without violence; difficulty in establishing and maintaining effective work and social relationships; and, difficulty adapting to stressful circumstances.  See VA treatment records from March 2009 to July 2013; July 2009 and December 2012 VA examinations; March 2017 Board hearing (testifying as to his symptoms prior to his wife's death).

However, during this period, the Board finds that the preponderance of the evidence is against a finding that the Veteran had psychiatric symptoms that were so severe as to cause occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  The Board acknowledges that the evidence during the appeal period shows that the Veteran's psychiatric symptoms, such as difficulty in adapting to stressful circumstances, irritability, and difficulty establishing and maintaining work and social relationships, resulted in deficiency in the area of work, in that the Veteran was able to work in jobs that required minimal interaction with others.  The Board also acknowledges that the Veteran's symptoms, such as anger and depression, resulted in deficiency of mood.  

However, the evidence during this period did not show psychiatric symptoms of such severity, frequency, and duration that the Veteran had deficiency in the areas of family relations, judgment, or thinking.  

Regarding the area of family relations, an inability to establish and maintain effective relationships is not shown.  The Veteran's July 2009 and December 2012 VA examinations and VA treatment records during this period consistently show that the Veteran is able to maintain relationships with his wife of about forty years and with his two adult children who live with him.  Deficiency in the area of family relations due to the Veteran's psychiatric symptoms is not shown. 

The Board acknowledges that the Veteran has reported that he has difficulty in public places and will not sit with his back to the door, as noted in the July 2009 VA examination.  Also, in the December 2012 VA examination, the Veteran seated himself near the wall so he could see the door and scanned outside the window while talking.  However, there is not an indication that these habits interfere with the Veteran's routine activities, as the Veteran was still able to communicate effectively with VA providers and attend his appointments during this period.  Therefore, obsessional rituals which interfere with routine activities are not shown.  

Further, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively is not shown.  The Board acknowledges that the December 2012 VA examiner noted that the Veteran's depression affects the Veteran's ability to function independently, appropriately, and effectively.  However, the Veteran's VA treatment records during this period recurrently show that the Veteran denied feeling depressed at certain times, such as in December 2009, May 2011, and May 2012 treatment records.  The July 2009 and December 2012 VA examinations and VA treatment records dated during this period show that the Veteran recurrently drives himself to appointments, and that he is alert and cooperative with VA providers.  The Veteran reported to the July 2009 VA examiner that he occasionally rides a motorcycle and has a boat and goes fishing.  The Veteran also noted to the December 2012 VA examiner that he enjoys driving his boat, playing cards, and doing puzzles.  Thus, the evidence showing the Veteran's ability to function independently, appropriately, and effectively during this period outweighs the December 2012 VA examiner's notation that was based on one interview, and near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively is not shown.  

The Board acknowledges the evidence showing the Veteran's persistent irritability and frequent angry outbursts during this period.  The Board also acknowledges that the December 2012 VA examiner noted that the Veteran has impaired impulse control (such as unprovoked irritability with periods of violence).  However, the July 2009 and December 2012 VA examinations and VA treatment records dated during this period indicate no periods of violence.  Indeed, the December 2012 VA examiner also noted that the Veteran has fleeting thoughts of hurting others but does not act on them.  Because no violence is shown, impaired impulse control (such as unprovoked irritability with periods of violence) is not shown.  Further, suicidal ideation is not shown during this period.  Further, neglect of personal appearance and hygiene is not shown, as the evidence during this period shows that the Veteran's grooming and hygiene is consistently within normal limits.  The December 2012 VA examiner noted that the Veteran's insight and judgement are intact.  For these reasons, the Veteran's psychiatric symptoms are not of a severity, frequency, and duration so as to constitute a deficiency in the area of judgment.  

Regarding the area of thinking: speech intermittently illogical, obscure, or irrelevant, and spatial disorientation, is not shown.  The Veteran's July 2009 and December 2012 VA examinations and VA treatment records during this period consistently show speech and thought processes within normal limits.  Such evidence also consistently shows that the Veteran is oriented time, place, and person.  Thus, the Veteran's psychiatric symptoms are not of a severity, frequency, and duration so as to constitute a deficiency in the area of thinking.  

Thus, the Board acknowledges that the Veteran has occupational and social impairment with deficiencies in the areas of work and mood during the appeal period prior to July 18, 2013.  However, for the above reasons, and given that the Veteran does not have deficiencies in the areas of family relations, judgment, and thinking, the Board concludes that occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood due to the Veteran's psychiatric symptoms is not shown during this period.  

Further, during this period, the Veteran's GAF scores do not support a finding that the Veteran's overall disability picture is consistent with a rating greater than 50 percent.  The Veterans lowest GAF score shown in the medical evidence during the appeal period is 55, in the December 2012 VA examination.  A GAF score of 55 reflects reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Though this GAF score of 55 shows moderate symptoms, this score alone does not demonstrate that the Veteran has symptoms of a severity, frequency, and duration that are contemplated by the rating of 70 percent.   The Veteran's GAF scores alone do not reflect the level of occupational and social impairment contemplated by the 70 percent rating, and for the reasons discussed above, occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, is not shown by the evidence.  

On review, the Board finds that during the period prior to July 18, 2013, the preponderance of the evidence does not show that the Veteran has symptoms of such severity, frequency, and duration so as to approximate the level of impairment provided for a 70 percent rating in the rating schedule.  Thus, during this period, the criteria for a disability rating of 70 percent have not been met or approximated, and a disability rating greater than 50 percent for PTSD is not warranted.  38 C.F.R. § 4.7.

The evidence shows that the Veteran's wife's death on July 18, 2013, the frequency, severity, and duration of the Veteran's psychiatric symptoms worsened.

From July 18, 2013, the Veteran's service-connected PTSD is manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood due to such symptoms as: suidical ideation with plan; persistent irritability; chronic sleep impairment and nightmares; suspiciousness; intrusive memories or flashbacks; depressed mood; near-continuous depression affecting the ability to function independently, appropriately and effectively; difficulty in adapting to stressful circumstances (including work or a work-like setting); difficulty in establishing and maintaining effective work and social relationships; and, neglect of personal appearance and hygiene.  See June 2016 VA examination; March 2017 Board hearing (testifying as to his symptoms after his wife's death, to include his symptoms that were not noted by the VA examiner in June 2016).

The evidence of record during this period shows that the Veteran's symptoms continue to cause deficiency in the areas of work and mood.  In addition, during this period, the Board finds that the Veteran's symptoms worsened such as that his symptoms' frequency, duration, and severity also resulted in the area of judgment.  The Veteran testified in his March 2017 Board hearing that he has had numerous thoughts of suicide.  He testified that about eight months ago, he grabbed his gun out of his closet and spread the tarp out behind the garage and shed.  The Veteran stated that his son got home and caught him, and that his son wanted to call the police.  The Veteran stated that this has happened on other occasions, and that he does not talk at length about his symptoms with the VA examiners, as he considers it his business.  The Veteran testified at the Board hearing that he had a suicidal plan around the time of his June 2016 VA examination to set his cruise control on his motorcycle. The July 2016 VA examiner also noted that the Veteran had seriously considered suicide after his wife died and had a very specific plan.  The Board finds that the Veteran's psychiatric symptoms, to include his recurrent suicidal ideation with plan, result in deficiency in the area of judgment.  Thus, during the period from July 18, 2013, the Veteran's psychiatric disability results in occupational and social impairment, with deficiencies in most areas, and the criteria for a 70 percent disability rating during this period are met.  

The Board, however, finds that the preponderance of the evidence is against a finding that the Veteran has psychiatric symptoms that are of a severity, frequency, and duration so as to cause total occupational and social impairment.  A veteran may only qualify for 100 percent disability rating for psychiatric disorder under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment, namely total occupational and social impairment, during this period.  Id.  

Here, for example, during the appeal period, symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; memory loss for names of close relatives, own occupation, or name; or other symptoms of a similar severity are not shown.  For example, there is no indication of delusions or hallucinations in the VA treatment records during this period, and the Veteran's thought processes and communication are consistently within normal limits.  The June 2016 VA examination and the VA treatment records during this period also show that the Veteran is oriented to time and place.  

The Board acknowledges that the Veteran testified in his March 2017 Board hearing that his symptoms have resulted in occasional periods of road rage, and in intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), in that he reported that he infrequently showers or dresses himself.  The Board also acknowledges that the Veteran's PTSD has manifested in the above-noted symptoms, to include difficulty in establishing and maintaining effective relationships.  The Board acknowledges that during this period, the Veteran has social and occupational impairment due to the symptoms described above.   However, the Board finds that these symptoms were considered in granting the 70 percent evaluation.  

The evidence does not show that the Veteran's PTSD symptoms are of a severity, frequency, and duration so as to meet or approximate total social and occupational impairment during this period.  

Significantly, the Veteran reported in the June 2016 VA examination that he is living with a lady friend and their relationship is stable.  The Veteran also reported in the June 2016 VA examination that he has two "real good friends" and they go walleye and perch fishing.  The Veteran is able to do his own shopping.  The Veteran also reported that after his morning routine he talks with his girlfriend.  The Veteran was noted by the VA examiner as being cooperative and logical.  Also, based on the evidence, the Veteran's son continues to live with him. 

Based on this evidence of the Veteran's ability to maintain relationships with family and friends, the Board finds that the Veteran's symptoms of PTSD are not of a severity, frequency, and duration so as to result in total social impairment during this period.  Thus, though the Veteran does have some impairment of social and occupational function, total social and occupational impairment is not shown.  

On review, the Board finds that the preponderance of the evidence is against finding that the Veteran has symptoms of such severity, frequency, and duration so as to approximate the level of impairment provided for a 100 percent rating in the rating schedule during the period from July 18, 2013.  For these reasons, the criteria for a rating in excess of 70 percent has not met for the entire appeal period.  38 C.F.R. § 4.7.

At no point during the appeal period have the criteria for ratings great than those discussed above been met or approximated for PTSD.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that ratings greater than those above are warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).   

Further, a request for a TDIU due to service-connected disability, when expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  The Board acknowledges that the Veteran's PTSD impacts his ability to work, as described above, and the Veteran's PTSD is assigned a disability rating that reflects his level of occupational impairment.  The Veteran reported, such as in the April 2011 Form 21-8940, that he is unable to work due to physical disabilities such as respiratory disability, which are not on appeal.  Further, the Board notes that in his July 2009 VA examination, the Veteran reported that he last worked as a truck driver, and this job ended in August 2008 when the company went bankrupt, and in the December 2012 VA examination, the Veteran reported that he was forced to retire due to respiratory disability.  There is no indication in the record or argument by the Veteran that he is unable to obtain or follow a substantially gainful occupation due to his service-connected disability on appeal.  Therefore, a TDIU has not been reasonably raised by the record in conjunction with the claim for increased compensation for PTSD on appeal and is not before the Board at this time.  Further, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record in conjunction with his claim for increased rating.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Prior to July 18, 2013, entitlement to an increased initial disability rating of 50 percent for PTSD is granted, subject to the laws and regulations governing payment of monetary awards.

From July 18, 2013, entitlement to an increased disability rating of 70 percent for PTSD is granted, subject to the laws and regulations governing payment of monetary awards.



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


